Roti-irock, J.
i. BAiwrnuT: gram^wííre. houseman. — The question we are required to determine is whether the transaction between the contesting parties constituted a sale of the wheat or a mere bailment. The evidence shows that the wheat in question was not deposited in a common bin with other wheat, but that it was placed in a separate bin, where it remained unmixed with other grain until it was destroyed by fire. It further appears that no demand was made for the wheat by the plaintiff or Armstrong previous to the fire, but. that the defendant, by his agent, offered the plaintiff ninety-five cents per bushel on the Saturday before the fire.
In Johnston v. Browne, 37 Iowa, 200, the ticket or memorandum given by Browne on receiving the grain in the elevator was in these words. “Bought of H. T. Pickett, for W. P. Browne, to be delivered at Browne’s elevator, if all like sample-of wheat, at $-, in store,-buyer, -bushels-lbs.”
It was shown in that case, by extrinsic evidence, that the understanding of the parties was that Browne, the proprietor of the elevator, was to ship and sell the grain on his own account, and when the depositor desired to sell Browne was to pay the highest pnce for the grain, or return a like quantity and quality.
That transaction was held to be a sale and not a mere storage or bailment of the grain.
In Nelson v. Brown, Doty & Co., 44 Iowa, 455, the ticket or memorandum delivered to the depositor of the grain was in these words: “Received of C. C. Cowell, for Thompson, in store, for account and risk of C. C. Cowell, one hundred and eighty-three bushels No. 3 wheat. Loss by fire, heating and the elements at the owner’s risk. Wheat of equal test and value, but not the identical wheat, may be returned. ”
It was held in that case that so long as the wheat remained in the elevator, though thrown in a common bin with wheat of like quality, the transaction was a mere bailment. It is there said: “But the warehouseman is not under obligation to *91retain the wheat of the depositor in his warehouse. He may, without breach of contract, and without being guilty of conversion, ship the wheat away on his own account. When he avails himself of this privilege the character of the transaction and the relation of the parties change. ”
In the case at bar the ticket or memorandum expresses no completed contract upon its face. In this respect it is unlike the contract in Marks v. The Cass Co. Mill & Elevator Co., 43 Iowa, 146, where it was held the contract could not be explained by parol evidence because it was complete in its terms.
In this case no action can be maintained upon the instrument without the aid of extrinsic evidence. Parol evidence is necessary to fix the price agreed to be paid if it should be held to be a contract of sale, and whether a sale or mere bailment parol evidence is necessary to explain the figures indorsed on the instrument.
It was admitted the grain was delivered in pursuance of the alleged custom or usage, and it was shown that it was in the elevator in a separate bin when it was burned, and that the defendant offered to purchase it on the Saturday before the fire. These facts, when taken in connection with the ticket, show clearly that the transaction was not a sale, but a bailment. It is true that the word “bought” in the ticket, unexplained, would import a sale, but when taken in connection with the expression “at owner’s risk of fire,” and in the light of the parol evidence, it clearly appears that a sale was not contemplated by the parties. “At owner’s risk of fire” evidently means that so long as the wheat should remain in the elevator the plaintiff should bear that risk. If it was a sale it is not at all probable that any such words would have been used. In such ease the warehouseman would have assumed the risk without any stipulation to that effect.
We think the case is clearly within the rule of Nelson v. Brown, Doty & Co., supra, and that, as the identical wheat *92remained in the elevator and was consumed with it, the defendant is not liable.
Reversed.